Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.


   ROBIN PAGE, FABRICIO VASQUEZ,
   WESTIN LANDIS

                          Plaintiffs,

   v.


   DEPUTY SHERIFF STEVEN O’LEARY, in
   his individual capacity, and
   SHERIFF WILLIAM D. SNYDER, in his
   official capacity,

                          Defendants.



                          COMPLAINT AND JURY TRIAL DEMAND
         COMES NOW, Plaintiffs, ROBIN PAGE, FABRICIO VASQUEZ and WESTIN

  LANDIS, sue Defendants, DEPUTY SHERIFF STEVEN O’LEARY, in his individual capacity,

  and SHERIFF WILLIAM D. SNYDER, in his official capacity and allege:

                                         INTRODUCTION

         1.      This is an action involving the violation of Plaintiffs’ federal civil rights, by

  Defendants acting under color of state law, and contains state causes of action pursuant to this

  Court’s concurrent and pendant jurisdiction. The aggregate amount of damages claimed by the

  Plaintiffs against all Defendants is in excess of $75,000.00.

                                   JURISDICTION AND VENUE

         2.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 in that this is a

  civil action arising under the Constitution of the United States and pursuant to 28 U.S.C. §
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 20




  1343(a)(3) in that this action seeks to redress the deprivation, under color of state law, of rights

  secured to the Plaintiffs by the Fourth and Fourteenth Amendments to the Constitution of the

  United States of America.

         3.      Plaintiffs’ claims for relief are predicated on 42 U.S.C. § 1983, which authorizes

  actions to redress the deprivation, under color of state law, of rights, privileges and immunities

  secured to Plaintiffs by the Constitution and laws of the United States and by 42 U.S.C. § 1988

  which authorizes the award of attorneys’ fees and costs to prevailing plaintiffs in actions brought

  pursuant to 42 U.S.C. § 1983.

         4.      Venue is appropriate in this Court as the illegal acts alleged to have been committed

  by Defendants against Plaintiff occurred wholly within Martin County, Florida.

         5.      Written notices of Plaintiffs’ claims asserted were submitted to the Florida Sheriffs

  Risk Management Fund, the Martin County Sheriff’s Office and the Department of Financial

  Services of the State of Florida, copies of which are attached hereto as Exhibit A.

         6.      All conditions precedent to bringing this action and for recovery of attorney’s fees

  under state and federal law have occurred or have been satisfied.

                                              PARTIES

         7.      Plaintiff, ROBIN PAGE, (hereinafter “PAGE”) is a citizen of the State of Florida

  residing in Martin County and is otherwise sui juris.

         8.      Plaintiff, FABRICIO VASQUEZ, (hereinafter “VASQUEZ”) is a citizen of the

  State of Florida residing in Martin County and is otherwise sui juris.

         9.      Plaintiff, WESTON LANDIS, (hereinafter “LANDIS”) is a citizen of the State of

  Florida residing in Martin County and is otherwise sui juris.




                                                   2
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 20




         10.     Defendant, DEPUTY SHERIFF STEVEN O’LEARY (hereinafter “O’LEARY”),

  at all times material to this action, was employed by the Martin County Sheriff’s Office (hereinafter

  “MCSO”) as a deputy sheriff. He is sued in his individual capacity.

         11.     Defendant, WILLIAM D. SNYDER, (hereinafter “SNYDER”), is the Sheriff of

  Martin County, Florida and is otherwise sui juris. At all material times, SNYDER was in charge

  of the Martin County Sheriff’s Office, its agents and employees, including supervising, training

  and establishing policies, customs and procedures to conform their conduct to the United States

  Constitution and Florida common law. SNYDER is sued in his official capacity.

                                       UNDERLYING FACTS

         12.     In September 2017, Martin County was designated a High Intensity Drug

  Trafficking Area by the National Drug Control Policy, qualifying MCSO for federal grant money

  on an annual basis so long as the designation is maintained.

         13.     At all times material, MCSO deputies were under pressure to increase the number

  of narcotics arrests in Martin County to continue to qualify for the federal grant money.

         14.     O’LEARY was hired by the MCSO on February 1, 2018.

         15.     On March 21, 2018, O’LEARY was assigned to the MCSO Uniform Road Patrol

  Division.

         16.     At all times material, O’LEARY was motivated by MCSO pressure to increase

  narcotics arrests as well as his own ambition for promotion to become a narcotics detective within

  MCSO.

         17.     Following his date of hire, O’LEARY observed and learned MCSO customs and

  practices as it related to narcotics investigations by assisting other deputies within MCSO and even

  assisting SHERIFF SNYDER personally with vehicle searches following traffic stops.




                                                   3
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 20




         18.     From these observations and experiences with MCSO deputies and SNYDER,

  O’LEARY learned MCSO practices related to reasonable suspicion; probable cause; search and

  seizure; securing and inventory of evidence.

         19.     On or about May 3, 2018, O’LEARY began falsifying official statements,

  tampering with evidence, planting evidence and falsely arresting citizens in order to increase his

  narcotics arrests for the MCSO (see attached Exhibit B, Warrant and Complaint Affidavit, State

  of Florida vs. Steven O’Leary, Case No. 2019-CF-872).

         20.     O’LEARY continued to engage in this pattern of misconduct from May 2018

  through December 30, 2018.

         21.     MCSO Case Number 18-22904:

                 During his eleven months working for the Martin County Sheriff’s
                 Office Steven O’Leary made eighty-six arrests for narcotics related
                 charges. In many cases, especially early in his tenure, these cases
                 centered on Cannabis and THC oil. In the vast majority of those
                 cases he was successful in locating and identifying the controlled
                 substances in question. However, as his number of felony cases
                 increased, the number of instances where no controlled substance
                 was found also exponentially increased. (Exhibit B)

         22.     During the 11-month timeframe O’LEARY was actively committing felonies

  against citizens of Martin County, including the Plaintiffs, he worked side by side to process his

  arrests with numerous MCSO Deputies including K-9 Units, evidence custodians, shift supervising

  sergeants and even Prosecutors with the State Attorney’s Office.

         23.     MCSO Complaint Affidavit:

                 “Base[d] on the investigation conducted by the Martin County
                 Sheriff’s Office your Affiant has probable cause to believe that
                 between February 2018 and January 2019, Steven O’Leary, while
                 under the color of law, employed as a Deputy Sheriff for the Martin
                 County Sheriff’s Office, engaged in an ongoing pattern of Official
                 Misconduct, Fabricating Evidence, False Imprisonment, and False
                 Official Statement.”



                                                  4
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 20




         24.     Eventually, prosecutors noticed irregularities in his arrests, and finally one

  prosecutor blew the whistle on O’LEARY.

         25.     On August 9, 2019, the State Attorney’s Office filed a 50 count information against

  O’LEARY before Judge Bauer in Martin County Circuit Court. (See attached Exhibit C)

         26.     O’LEARY has been charged with seventeen (17) counts of Official Misconduct.

         27.     O’LEARY has been charged with nine (9) counts of False Official Statement.

         28.     O’LEARY has been charged with eight (8) counts of Tampering With Evidence.

         29.     O’LEARY has been charged with thirteen (13) counts of False Imprisonment.

         30.     O’LEARY has been charged with one count of Second Degree Petit Theft and one

  count of Battery.

         31.     During the eleven (11) month timeframe, there were facts placing SNYDER on

  actual or constructive notice as to O’LEARY’s illegal actions, including: the failure to impound

  vehicles in which drugs had been found following arrests; the size and quantity of narcotics he was

  seizing compared to historical drug arrests in Martin County; the frequency with which he was

  making narcotics arrests compared to other road patrol deputies within MCSO.

         32.     Nevertheless, O’LEARY’s shift partners and shift supervisors at MCSO stood idly

  by while O’LEARY made numerous false arrests.

         33.     One fellow Deputy who was personally involved with the false arrests of many of

  the Plaintiffs was K-9 Deputy Justin Albauer, who’s K-9, according to arrest affidavits, alerted to

  the presence of narcotics in vehicles, which simply was not present when the evidence was finally

  tested by the crime lab.

         34.     The failure of the MCSO to catch on to O’LEARY’s illegal actions over the course

  of 11 months was a failure of department management and command structure.



                                                  5
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 20




                        42 U.S.C. § 1983 DEPRIVATION OF PLAINTIFFS’
                               CIVIL RIGHTS AGAINST O’LEARY
                     (Search & Seizure Without a Warrant or Probable Cause)

          35.     Plaintiffs adopt and allege the allegations in paragraphs 1 through 34 as though

  fully set forth herein.

          36.     The actions of O’LEARY occurred within the scope of his employment with

  MCSO, under color of state law, having occurred within the authorized time and space limits of

  his duties and for a purpose to serve SNYDER.

          37.     At all times material hereto, O’LEARY had a legal duty not to subject Plaintiffs to

  unreasonable search and seizure, without probable cause, warrant or exigent circumstances.

          38.     O’LEARY subjected Plaintiffs to unreasonable search and seizure, without

  probable cause, warrant or exigent circumstances, which was objectively unreasonable in light of

  the facts and circumstances confronting O’LEARY.

          39.     O’LEARY violated Plaintiffs’ rights under the Fourth and Fourteenth Amendments

  to the Constitution of the United States and violated Plaintiffs’ rights to be free from unreasonable

  searches and seizures by searching their persons and vehicles without a search warrant, probable

  cause or exigent circumstances.

          40.     These violations were of a type and character as to which any reasonable person

  would be aware, and further, the law prohibiting such conduct as unconstitutional is clearly

  established in Florida, in federal case law, including that of the Federal Court of Appeals of the

  United States, 11th Circuit, and under the case law of the U.S. Supreme Court.

          41.     The aforesaid acts of O’LEARY were performed knowingly, intentionally, and

  maliciously, and/or were performed in a reckless manner with callous and deliberate indifference




                                                   6
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 20




  to the health, safety and civil rights of all Plaintiffs and for this reason, Plaintiffs are entitled to an

  award of punitive damages.

          42.     As a direct and proximate result of the unlawful conduct of O’LEARY as aforesaid,

  Plaintiffs were deprived of their civil rights and forced to suffer great aggravation, humiliation,

  embarrassment, mental anguish and harm, loss of standing in the community and pecuniary losses

  including loss of income and loss of earning capacity.

   42 U.S.C. 1983 DEPRIVATION OF PLAINTIFFS’ CIVIL RIGHTS AGAINST DEPUTY
                   O’LEARY – FALSE ARREST AND IMPRISONMENT

          43.     Plaintiffs hereby incorporate by reference the allegations contained in paragraphs 1

  through 34, inclusive, as if fully set forth herein.

          44.     The actions of O’LEARY occurred within the scope of his employment with the

  MCSO, under color of state law, having occurred within the authorized time and space limits of

  his duties and for a purpose to serve SNYDER.

          45.     The arrests and detention of Plaintiffs were not objectively reasonable under the

  totality of the circumstances.

          46.     At all times material hereto, O’LEARY had a legal duty not to subject Plaintiffs to

  arrest for an alleged crime that Plaintiffs did not commit and to imprison them in connection with

  same. O’LEARY willfully detained Plaintiffs without consent and without authority of law.

          47.     O’LEARY violated Plaintiffs’ rights under the Fourth and Fourteenth Amendments

  to the Constitution of the United States and violated Plaintiffs’ rights to be free from being

  unlawfully detained and charged with committing a crime without any basis in law or fact and by

  causing Plaintiffs to be imprisoned in connection with same.

          48.     O’LEARY knew or should have known and every reasonable deputy sheriff in his

  position would have concluded that Plaintiffs had constitutional rights not to have a deputy sheriff



                                                      7
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 20




  search their vehicles, detain and arrest Plaintiffs for crimes they did not commit, unfounded in law

  or in fact, and subsequently incarcerate Plaintiffs in connection with same.

           49.    These violations were a type or character as to which any reasonable law

  enforcement officer would be aware, and further, the law prohibiting such conduct as

  unconstitutional is clearly established in Florida, in federal case law, including that of the Federal

  Court of Appeals of the United States, 11th Circuit, and under the case law of the U.S. Supreme

  Court.

           50.    The aforesaid acts of O’LEARY were performed knowingly, intentionally, and

  maliciously, and/or were performed in a reckless manner with callous and deliberate indifference

  to the health, safety and civil rights of Plaintiffs and for this reason Plaintiffs are entitled to an

  award of punitive damages.

           51.    As a direct and proximate result of the unlawful conduct of O’LEARY as aforesaid,

  Plaintiffs were deprived of their civil rights and forced to suffer great aggravation, humiliation,

  embarrassment, mental anguish and harm, loss of standing in the community and pecuniary losses

  including loss of income and loss of earning capacity.

                          42 U.S.C. § 1983 DEPRIVATION OF
                 PLAINTIFFS’ CIVIL RIGHTS AGAINST SHERIFF SNYDER

           52.    Plaintiffs hereby incorporate by reference the allegations contained in paragraphs 1

  through 34, inclusive, as if fully set forth herein.

           53.    At all times, SNYDER was responsible for MCSO, its agents and employees,

  including supervising, overseeing, training and establishing policies, customs and procedures to

  conform their conduct to the United States Constitution and Florida common law.




                                                     8
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 20




         54.     At all times material hereto, SNYDER was charged with the responsibility of

  adopting and implementing rules and procedures for the proper and efficient maintenance,

  supervision and control of the officers of the MCSO. These duties include, but are not limited to:

               a. To create, adopt and implement rules, regulations, practices and procedures,

                  toward hiring and retaining law enforcement officers who do not have a

                  propensity of searching citizens’ vehicles without warrant or exigent

                  circumstances, arresting and incarcerating citizens without cause, planting false

                  evidence, fabricating charges and making false sworn statements of fact in

                  support of their false arrest and incarceration;

               b. To create, adopt and implement rules and regulations, practices and procedures

                  for proper and efficient training of law enforcement officers in a way and to an

                  extent necessary to ensure officers would be prevented from searching citizens’

                  vehicles without warrant or exigent circumstances, arresting and incarcerating

                  citizens without cause, planting false evidence, fabricating charges and making

                  false sworn statements of fact in support of their false arrest and incarceration;

               c. To create, adopt and implement rules and regulations, practices and procedures

                  for the proper and efficient supervision, control, discipline and assignment of law

                  enforcement officers in a way and to an extent necessary to ensure that officers

                  will not search citizens’ vehicles without warrant or exigent circumstances,

                  arresting and incarcerating citizens without cause, planting false evidence,

                  fabricating charges and making false sworn statements of fact in support of their

                  false arrest and incarceration; and




                                                    9
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 20




                 d. To implement rules, regulation, policies, practices and procedures for the proper

                    and efficient supervision, discipline and control of law enforcement officers to

                    reduce or eliminate instances of untruthfulness and to properly punish those

                    officers who commit same; and

                 e. To implement rules, regulations, policies, practices and procedures necessary to

                    properly and fully investigate claims by citizens that law enforcement officers

                    searched citizens’ vehicles without warrant or exigent circumstances, arresting

                    and incarcerating citizens without cause, planting false evidence, fabricating

                    charges and making false sworn statements of fact in support of their false arrest

                    and incarceration.

           55.      SNYDER, with deliberate indifference, failed to adequately train or otherwise

   supervise and direct MCSO and its deputy sheriffs concerning the rights of the citizens they

   encounter in their duties, such that it is a policy, practice and custom for deputy sheriffs, including

   O’LEARY, to take extreme and reckless actions against the citizens they encounter, including all

   Plaintiffs.

           56.      SNYDER has directly participated in the inadequate training as he personally

   conducted a traffic stop and search without probable cause to justify the search.

           57.      Plaintiff LANDIS was stopped by SNYDER on June 14, 2018, this detention and

   search was conducted the presence of O’LEARY, further cementing MCSO and SNYDER’s

   customs and practices as it relates to search and seizure rights of citizens.

           58.      Such action by SNYDER was taken by O’LEARY as tacit approval of the

   constitutional violations suffered by Plaintiffs and others.




                                                     10
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 11 of 20




          59.     In further disregard of the rights of citizens that MCSO and its deputy sheriffs

   encounter, SNYDER has, with deliberate indifference, either failed to direct, failed to otherwise

   fully require, or has sought to limit, MCSO and others in the proper investigation of the extreme

   and wanton acts of his deputy sheriffs, such that it is the policy, practice and custome of limiting

   investigations of deputy sheriffs with few or no serious questions raised as to deputy sheriff’s

   actions or a deputy sheriff’s claims as to citizens they encounter.

          60.     These actions by SNYDER amount to a purposeful failure of oversight in the

   actions of his deputies as it relates to making narcotics arrests.

          61.     By limiting and/or failing to investigate, resulting in findings of no violations of

   law, accepting deputy sheriff’s word as gospel and otherwise adopting the justification for his

   deputy sheriff’s extreme and wanton actions, SNYDER has ratified, condoned and consented to

   the deputy sheriff’s unlawful conduct, including the ratification, condoning and consenting to the

   unlawful conduct of O’LEARY to Plaintiffs.

          62.     Had SNYDER not consciously engaged in the foregoing, keeping a blind eye to the

   actions of his deputy sheriffs, including O’LEARY, and properly investigated and punished

   (including terminating and bringing charges) against deputy sheriffs who violated the law and

   MCSO General Orders, the actions of O’LEARY as to Plaintiffs would not have taken place and

   the damages to Plaintiffs would not have occurred, thus obviating the need to bring this lawsuit.

          63.     The aforementioned actions in this case committed by O’LEARY were proximately

   caused by these policies, customs, and practices of SNYDER in failing to fulfill his duties as

   alleged in this Complaint.

          64.     Had O’LEARY known he was not free to lie on police reports and make false

   arrests because such conduct was regularly being investigated by SNYDER and his staff when




                                                     11
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 12 of 20




   such instances came to their attention, he would not have engaged in his illegal and fraudulent

   conduct against Plaintiffs and the consequences and damages of same would not have inured to

   Plaintiffs.

           65.     The aforementioned policies, customs and practices of SNYDER and the actions of

   SNYDER were the cause of Plaintiffs being deprived of their civil rights, being forced to suffer

   great aggravation, humiliation, embarrassment, mental anguish and harm, loss of standing in the

   community and pecuniary losses including loss of income and loss of earning capacity.

           66.     The recklessness and deliberate indifference of SNYDER identified above was a

   further underlying cause of the constitutional torts committed by O’LEARY and was the proximate

   cause of Plaintiffs’ injuries and damages.

                   FALSE ARREST AND DETENTION – STATE LAW CLAIM
                              AGAINST SHERIFF SNYDER

           67.     Plaintiffs hereby incorporate by reference the allegations contained in paragraphs 1

   through 34, inclusive, as if fully set forth herein.

           68.     O’LEARY without process or authority of law, wrongfully, unlawfully, against the

   will of Plaintiffs and without probable cause, forcibly arrested and restrained Plaintiffs and

   compelled them to go to the Martin County Jail.

           69.     Plaintiffs, at the time they were arrested and imprisoned, were acting peaceably and

   in a lawful manner. No warrant for the arrest and imprisonment of any Plaintiff was ever issued.

           70.     The arrests were not objectively reasonable under the totality of the circumstances.

           71.     The aforesaid acts of O’LEARY were performed knowingly and intentionally.

           72.     By reason of the above, Plaintiffs were deprived of their liberty and have been

   caused great physical and mental suffering, humiliation, shame, public ridicule, and have been

   inconvenienced and suffered loss of standing in the community and resulting pecuniary losses.



                                                      12
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 13 of 20




   Plaintiffs suffered special damages including past and future lost earnings and earning potential,

   incurred legal fees and investigation expenses necessitated solely by O’LEARY’s actions.

          73.     As O’LEARY’s employer, SNYDER was responsible for O’LEARY’s acts and is

   liable to Plaintiffs for damages, including economic and non-economic pain and suffering, loss of

   capacity of life, mental suffering, shame, public ridicule, and have been inconvenienced and

   suffered loss of standing in the community and resulting pecuniary losses, including loss of income

   and loss of earning capacity.

          WHEREFORE, Plaintiffs demand judgment against SNYDER for actual compensatory

   damages, pain, suffering and emotional distress and demand a jury trial of all issues so triable.

                                             Weston Landis

          74.      On September 23, 2018, at approximately 6 p.m., O’LEARY conducted a traffic

   stop of LANDIS’ truck on Monterey Road in Stuart, for obstructing the roadway by traveling at a

   slow speed and having non-working tag lights. LANDIS was headed to dinner with his girlfriend

   who was a passenger in his truck. Upon being stopped, LANDIS fully cooperated with O’LEARY.

   (See Arrest Affidavit, attached hereto as Exhibit D)

          75.     O’LEARY ordered LANDIS and his passenger out of the vehicle.

          76.      O’LEARY had K-9 Deputy Albauer respond to the scene and walked the K-9

   around the vehicle, who according to the arrest affidavit, alerted to the presence of narcotics.

          77.     On information and belief, the K-9 never alerted to any presence of narcotics.

          78.     Deputy Albauer did not complete any paperwork for his actions at the scene or

   those of his K-9.

          79.     O’LEARY conducted a search of LANDIS’ truck without any probable cause,

   warrant or consent to search the truck.




                                                    13
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 14 of 20




          80.     O’LEARY claims he found two caps full of a white substance that he believed was

   heroin and field tested for fentanyl.

          81.     On information and belief, O’LEARY planted to the two caps inside LANDIS’

   vehicle.

          82.     O’LEARY arrested LANDIS for Possession of a Controlled Substance Fentanyl

   and Possession of Drug Paraphernalia.

          83.     LANDIS did not have drugs in his vehicle or on his person. LANDIS knew he was

   innocent.

          84.     On or about February 22, 2019, the Indian River Crime Laboratory tested the

   “evidence” planted and “found” by O’LEARY and the results showed “No controlled substances

   were identified.”

          85.     LANDIS spent approximately 21 days in jail after he was arrested on a failure to

   appear for court for these false charges.

          86.     LANDIS suffered non-economic damages in the form of emotional pain and

   suffering as well as economic damages related to the false criminal charges.

                     COUNT V – LANDIS- DEPRIVATION OF CIVIL RIGHTS
                AGAINST DEPUTY O’LEARY – FALSE ARREST AND IMPRISONMENT

          87.     LANDIS hereby incorporates by reference the allegations contained in paragraphs

   1 through 34; 35 through 42; and 74 through 86, inclusive, as if fully set forth herein.

          WHEREFORE, LANDIS demands judgment against O’LEARY for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                COUNT VI- LANDIS- DEPRIVATION OF PLAINTIFFS’ CIVIL RIGHTS
                AGAINST DEPUTY O’LEARY – FALSE ARREST AND IMPRISONMENT




                                                    14
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 15 of 20




          88.     LANDIS hereby incorporates by reference the allegations contained in paragraphs

   1 through 34; 43 through 51; and 74 through 86, inclusive, as if fully set forth herein.

          WHEREFORE, LANDIS demands judgment against O’LEARY for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                         COUNT VII- LANDIS- DEPRIVATION OF
                  PLAINTIFFS’ CIVIL RIGHTS AGAINST SHERIFF SNYDER

          89.     LANDIS hereby incorporates by reference the allegations contained in paragraphs

   1 through 34; 52 through 66; and 74 through 86, inclusive, as if fully set forth herein.

          WHEREFORE, LANDIS demands judgment against SNYDER for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                 COUNT VIII – LANDIS- FALSE ARREST AND DETENTION –
                    STATE LAW CLAIM AGAINST SHERIFF SNYDER

          90.     LANDIS hereby incorporates by reference the allegations contained in paragraphs

   1 through 34; 67 through 73; and 74 through 86, inclusive, as if fully set forth herein.

          WHEREFORE, LANDIS demands judgment against SNYDER for actual compensatory

   damages, pain, suffering and emotional distress and demand a jury trial of all issues so triable.

                                  Robin Page and Fabricio Vasquez

          91.     On October 14, 2018, PAGE and VASQUEZ were traveling to Wal-Mart when

   O’LEARY stopped them on US Highway 1 in Hobe Sound. PAGE was driving; VASQUEZ was

   a passenger in the vehicle. Upon being stopped, PAGE and VASQUEZ fully cooperated with

   O’LEARY. (See Arrest Affidavits, attached hereto as Exhibit E and F respectively)




                                                    15
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 16 of 20




           92.      O’LEARY claimed he stopped them for running a stop sign when they pulled out

   of their neighborhood onto US Highway 1.

           93.      O’LEARY ordered PAGE and VASQUEZ out of the vehicle and had Deputy

   Albauer and his K-9 unit respond and walk around the vehicle; claiming the K-9 alerted to the

   presence of narcotics.

           94.      Deputy Albauer did not complete any paperwork for his actions at the scene or

   those of his K-9.

           95.      O’LEARY conducted a search of PAGE’s vehicle without any probable cause,

   warrant or consent to search the vehicle.

           96.      O’LEARY claims he found crack cocaine on the driver’s side floorboard and

   methamphetamine on the passenger side floorboard of the vehicle.

           97.      O’LEARY claims the substances he found both field tested positive for cocaine and

   methamphetamine in the presence of Deputy Albauer.

           98.      O’LEARY then told PAGE he was going to be an informant for him or else he was

   going to jail.

           99.      O’LEARY arrested PAGE for Possession of a Controlled Substance Crack

   Cocaine.

           100.     O’LEARY arrested VASQUEZ for Possession of a Controlled Substance Crack

   Cocaine and Possession of Methamphetamine.

           101.     PAGE did not have any drugs in his vehicle or on his person.

           102.     VASQUEZ did not have any drugs in the vehicle or on his person.




                                                   16
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 17 of 20




          103.    On or about February 22, 2019, the Indian River Crime Laboratory tested the

   “evidence”, which was “found” by O’LEARY and the results showed “No controlled substances

   were identified.”

          104.    PAGE and VASQUEZ each spent one night in the Martin County Jail.

          105.    PAGE and VASQUEZ both worked and were full time students at Indian River

   State College studying to become architects. The fallout from their false arrests has caused stigma

   and inconvenience for them in the pursuit of their professional aspirations.

          106.    Both PAGE and VASQUEZ suffered non-economic damages in the form of

   emotional pain and suffering as well as economic damages related to the false criminal charges.

                       COUNT IX – PAGE- DEPRIVATION OF CIVIL RIGHTS
                 AGAINST DEPUTY O’LEARY – FALSE ARREST AND IMPRISONMENT

          107.    PAGE hereby incorporates by reference the allegations contained in paragraphs 1

   through 34; 35 through 42; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, PAGE demands judgment against O’LEARY for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                  COUNT X- PAGE- DEPRIVATION OF PLAINTIFFS’ CIVIL RIGHTS
                 AGAINST DEPUTY O’LEARY – FALSE ARREST AND IMPRISONMENT

          108.    PAGE hereby incorporates by reference the allegations contained in paragraphs 1

   through 34; 43 through 51; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, PAGE demands judgment against O’LEARY for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                          COUNT XI- PAGE- DEPRIVATION OF
                  PLAINTIFFS’ CIVIL RIGHTS AGAINST SHERIFF SNYDER



                                                   17
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 18 of 20




          109.    PAGE hereby incorporates by reference the allegations contained in paragraphs 1

   through 34; 52 through 66; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, PAGE demands judgment against SNYDER for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                   COUNT XII – PAGE-FALSE ARREST AND DETENTION –
                     STATE LAW CLAIM AGAINST SHERIFF SNYDER

          110.    PAGE hereby incorporates by reference the allegations contained in paragraphs 1

   through 34; 67 through 73; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, PAGE demands judgment against SNYDER for actual compensatory

   damages, pain, suffering and emotional distress and demand a jury trial of all issues so triable.

                     COUNT XIII – VASQUEZ- DEPRIVATION OF CIVIL RIGHTS
                 AGAINST DEPUTY O’LEARY – FALSE ARREST AND IMPRISONMENT

          111.    VASQUEZ hereby incorporates by reference the allegations contained in

   paragraphs 1 through 34; 35 through 42; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, VASQUEZ demands judgment against O’LEARY for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

              COUNT XIV- VASQUEZ- DEPRIVATION OF PLAINTIFFS’ CIVIL RIGHTS
               AGAINST DEPUTY O’LEARY – FALSE ARREST AND IMPRISONMENT

          112.    VASQUEZ hereby incorporates by reference the allegations contained in

   paragraphs 1 through 34; 43 through 51; and 91 through 106, inclusive, as if fully set forth herein.




                                                   18
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 19 of 20




          WHEREFORE, VASQUEZ demands judgment against O’LEARY for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                        COUNT XV- VASQUEZ- DEPRIVATION OF
                  PLAINTIFFS’ CIVIL RIGHTS AGAINST SHERIFF SNYDER

          113.    VASQUEZ hereby incorporates by reference the allegations contained in

   paragraphs 1 through 34; 52 through 66; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, VASQUEZ demands judgment against SNYDER for compensatory and

   punitive damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 and any other

   relief which the Court determines is appropriate.

                 COUNT XVI – VASQUEZ- FALSE ARREST AND DETENTION –
                     STATE LAW CLAIM AGAINST SHERIFF SNYDER

          114.    VASQUEZ hereby incorporates by reference the allegations contained in

   paragraphs 1 through 34; 67 through 73; and 91 through 106, inclusive, as if fully set forth herein.

          WHEREFORE, VASQUEZ demands judgment against SNYDER for actual compensatory

   damages, pain, suffering and emotional distress and demand a jury trial of all issues so triable.

                                           JURY DEMAND

          A demand for a jury trial is hereby made.

   Dated: December 22, 2020.

                                                 /s/ Todd Norbraten
                                                 Todd Norbraten, Esq.
                                                 Florida Bar No.: 56605
                                                 Guy Bennett Rubin, Esq.
                                                 Florida Bar No. 691305
                                                 Rubin & Rubin
                                                 PO Box 395, Stuart, Florida 34995
                                                 Telephone: (772) 283-2004
                                                 Facsimile: (772) 283-2009
                                                 grubin@rubinandrubin.com



                                                   19
Case 2:20-cv-14460-AMC Document 1 Entered on FLSD Docket 12/22/2020 Page 20 of 20




                                     tnorbraten@rubinandrubin.com
                                     dkrebs@rubinandrubin.com
                                     Attorneys for Plaintiffs




                                       20
